Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2022

                                      No. 04-21-00524-CV

                                        Janet THOME,
                                           Appellant

                                                v.

                      GUADALUPE- BLANCO RIVER AUTHORITY,
                                    Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1094-CV-A
                               Jan P. Patterson, Judge Presiding


                                         ORDER
        When we granted Appellee’s first motion for an extension of time to file the brief, we set
the brief due on May 20, 2022. See TEX. R. APP. P. 38.6(b), (d). Before the once-extended due
date, Appellee filed an unopposed second motion for a 30-day extension of time to file the brief.
       Appellee’s motion is GRANTED. Appellee’s brief is due on June 20, 2022.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court